[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON PENDING MOTIONS
1. Plaintiff's Motion for Attorney's Fees
To the following limited extent and after review of the applicable statutory criteria (See C.G.S. Sec. 46b-62), the court grants the plaintiff's motion for the defendant to pay her attorney's fees. In making this ruling, the court makes specific note of the following: 1) the reasons for the extensive litigation were based on the actions of both parties, but CT Page 7019 particularly by the post-judgment motions by the plaintiff; 2) the plaintiff does have some ability to pay her attorney fees at least over time; 3) and the defendant has greater resources than the plaintiff, but should not be required to pay the total amount sought by the plaintiff under the circumstances presented here. The court explicitly rejects the plaintiff's argument that the defendant primarily caused the extensive nature of the post judgment litigation. The plaintiff has not appreciated and continues not to appreciate how the excessiveness of both her demands and her personality have contributed significantly to the time required to dispose of this case.
Therefore, the court orders the defendant to pay $2500 of the plaintiff's attorney's fees. This attorney fee award may be satisfied by the defendant making payments in monthly installments, but in any event, the total amount of the award shall be paid in full within ten months from the date of this order. This order will constitute a final judgment. In addition to any other remedies, in the absence of full compliance, the award may be collected by the plaintiff in any manner allowed by law.
2. Motion for Fees Filed by the Attorney for the Minor Child
The motion filed by the attorney for the minor child to be paid attorney's fees in the amount of $5,872.50 is herebygranted. The fees shall be paid from the trust established for the children. See C.G.S. § 46b-62 (court may order that fees incurred by the attorney for the minor child be paid "in whole or in part from the estate of the child"). The plaintiff objects to the payment of the fees from the trust. The plaintiff has presented no evidence to support this objection; and contrary to the plaintiff's position, it appears that the trust is available for the children's general health, support and maintenance, in addition to their college education.
3. Motion to Withdraw
The motion to withdraw field by the attorney for the plaintiff is hereby granted.
So Ordered.
Dated this 11th day of June, 1998. CT Page 7020
Stevens, J.